                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT



                                              :
 COREY DOYLE,                                 :
     Plaintiff,                               :          CASE NO. 3:19-cv-901 (MPS)
                                              :
         v.                                   :
                                              :
 ANTONIO SANTIAGO, et al.,                    :
     Defendants.                              :          OCTOBER 18, 2019
                                              :
_____________________________________________________________________________

                                  INITIAL REVIEW ORDER

       Plaintiff Corey Doyle, incarcerated at the Corrigan-Radgowski Correctional Center in

Uncasville, Connecticut, filed this case under 42 U.S.C. § 1983. The plaintiff names four

defendants, Director of Security Antonio Santiago, Lieutenant Alexander, Hearing Officer Tracy

King, and Warden Corsella. He contends that the defendants denied him due process by

classifying him to the Security Risk Group (“SRG”) Program and continuing him on that status

for tattoos that were on his body when he previously was classified to and completed the SRG

Program. The plaintiff seeks damages and an order that defendant Santiago return him to general

population.

       The Court must review prisoner civil complaints and dismiss any portion of the

complaint that is frivolous or malicious, that fails to state a claim upon which relief may be

granted, or that seeks monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A. This requirement applies to all prisoner filings regardless whether the prisoner

pays the filing fee. Nicholson v. Lenczewski, 356 F. Supp. 2d 157, 159 (D. Conn. 2005) (citing
Carr v. Dvorin, 171 F.3d 115 (2d Cir. 1999) (per curiam)). Here, the plaintiff is proceeding in

forma pauperis.

        Although detailed allegations are not required, the complaint must include sufficient facts

to afford the defendants fair notice of the claims and the grounds upon which they are based and

to demonstrate a plausible right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Twombly, 550 U.S. at 570. “A claim has facial plausibility when a plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (internal quotation marks and citation omitted).

        “Although courts must interpret a pro se complaint liberally, the complaint will be

dismissed unless it includes sufficient factual allegations to meet the standard of facial

plausibility.” See Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009) (citations omitted).

I.      Allegations1

        On February 15, 2018, the plaintiff was housed at Carl Robinson Correctional Institution




1
 On July 16, 2019, the Court informed the plaintiff that his complaint appeared to be missing a
page, noting that page 8 ended with paragraph 8 and page 9 commenced with paragraph 15. The
original complaint also appeared to omit paragraphs 28–36 and 53–60. The Court afforded the
plaintiff 21 days to file a complete complaint and advised him that the Court would review the
complaint in its current form if he failed to comply. The plaintiff’s complete complaint was to
be filed by August 6, 2019. On September 27, 2019, the plaintiff filed a Corrected Complaint.
ECF No. 11. The Corrected Complaint still omits paragraphs 8-14, but it does include
paragraphs 28–36 and 53–60; the Corrected Complaint does not include an attached Inmate
Request Form, which was included in the original complaint. In this Ruling, the Court considers
only the facts included in the Corrected Complaint.
                                                 2
as a level 2 prisoner. ECF No. 11. ¶ 1. He received a Class A disciplinary report for self-

mutilation and was sent to the restrictive housing unit (“RHU”). Id. ¶ 2. Lieutenant Alexander

told the plaintiff that he would be sent to the SRG Program for his tattoos. Id. ¶ 3. The plaintiff

stated that he received the tattoos when he previously was in the SRG Program and complained

that Lieutenant Alexander’s actions were not fair. Id. ¶ 4. Lieutenant Alexander merely said,

“life isn’t fair, you will remain in RHU.” Id. ¶ 5.

       On February 22, 2018, the plaintiff attended an SRG hearing before Hearing Officer

King. Id. ¶ 6. The plaintiff stated that the disciplinary report was for self-mutilation; he did not

receive written notice of any charges for SRG affiliation. Id. ¶ 7. The plaintiff pleaded guilty.

Id. ¶ 15. Officer King did not permit the plaintiff to express his views about admission to the

SRG Program. Id. ¶ 16.

       On February 29, 2018, the plaintiff was admitted to Phase 2 of the SRG Program. Id. ¶

17. As he previously completed the SRG Program on August 14, 2015, the plaintiff must remain

in the Program for two years before he can be returned to general population. Id. ¶ 18.

       In Phase 2 of the Program at Walker Correctional Institution, the plaintiff was subjected

to the following conditions. Id. ¶ 21. He was not eligible to earn good-time credit or for parole,

transitional supervision, or other re-entry programs. Id. ¶ 22. He was not permitted to have the

television, CD player, and hot pot that he purchased from the commissary. Id. ¶ 23. There was

no hot water to prepare food he purchased from the commissary. Id. ¶ 24. He was only

permitted to spend $35.00 per week in the commissary while inmates in general population could

spend $75.00 per week and $150.00 during the holidays. Id. ¶ 25. He spent 23 hours per day in

his cell with one hour of recreation on weekdays, and all day in his cell on weekends. Id. ¶ 26.

                                                  3
There was no indoor recreation, so inmates had to go outside in inclement weather or forfeit the

recreation period. Id. ¶ 27. He could receive visits only from immediate family. Id. ¶ 28. He

could shower only 3 times per week. Id. ¶ 29. Unlike inmates in general population, the plaintiff

had no access to religious or educational programs. Id. ¶ 30. He was permitted only 3 phone

calls per week. Id. ¶ 31. There were no rehabilitative programs. Id. ¶ 32. Inmates in Phase 2

had no access to books. Id. ¶ 33. Medical and mental health staff were insufficient to meet the

needs of all the inmates. Id. ¶¶ 36-38. The plaintiff did not have access to a brush to clean the

toilet in the cell. Id. ¶ 39.

        The plaintiff is subjected to the following conditions in Phase 3 of the Program at

Corrigan Correctional Center. Id. ¶ 42. He continues to be ineligible for good time credit,

parole, halfway house placement, and transitional supervision. Id. ¶ 43. “Social contact between

doors” is prohibited. Id. ¶ 44. There is no hot water in the cell to prepare food. Id. ¶ 45. The

plaintiff can spend $40.00 per week in the commissary. Id. ¶ 46. He is permitted only 3 phone

calls per day. Id. ¶ 47. He still can receive visits only from immediate family. Id. ¶ 48. He can

now have a television and CD player but no hot pot. Id. ¶ 49. He is permitted one day of

vigorous exercise in the gym. Id. ¶ 50. There are no programs or congregate religious services

in Phase 3. Id. ¶¶ 51-52, 54. Inmates have no access to books. Id. ¶ 53. The plaintiff still has

no access to a toilet brush. Id. ¶ 55. When there is a fight in the unit, the entire unit is locked

down for a week and all inmates are punished by denying them commissary and showers. Id. ¶

56. This does not happen after a fight in general population. Id. ¶ 57. Medical and mental

health treatment is inadequate in Phase 3. Id. ¶ 61. Phase 3 inmates go to the medical unit for

sick call only on certain days. Id. ¶ 62. So many inmates request medical attention that the

                                                  4
plaintiff does not get to go. Id. As in Phase 2, there is only one mental health worker for about

100 inmates. Id. ¶ 63. Cells of inmates in Phase 3 are searched more frequently than cells of

prisoners in any other correctional facility. Id. ¶ 64. As a result of participation in the Program,

the plaintiff suffers from paranoia, PTSD, depression, and anger issues. Id. ¶ 65.

       II.     Analysis

       The plaintiff asserts the following claims for violation of his rights to substantive and

procedural due process under the Fifth and Fourteenth Amendment, and Article first, sections 8

and 9 of the Connecticut Constitution: (1) Lieutenant Alexander issued a disciplinary report for

self-mutilation, placed him in RHU for the tattoos, and conspired to place him in the SRG

Program; (2) Officer King conducted a hearing on charges of self-mutilation and SRG affiliation

without notice of the SRG affiliation charge and threatened him with maximum sanctions if he

did not plead guilty; (3) Director Santiago did not conduct meaningful periodic reviews of the

plaintiff’s SRG designation; and (4) Warden Corsella cannot articulate a valid reason for

imposing such harsh penalties. Plaintiff also challenges the constitutionality of the directive

requiring him to serve two years in the SRG Program before he can be considered for return to

general population.

       Department of Correction records show that the plaintiff was sentenced on May 1, 2014.

www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=323614 (last visited September 30,

2019). Thus, he was a sentenced prisoner at all time relevant to this action.

       A.      Fifth Amendment Claims

       The plaintiff asserts federal due process claims under both the Fifth and Fourteenth

Amendments. However, the defendants all are state actors. The Due Process Clause of the Fifth

                                                  5
Amendment protects only against actions by federal government actors. See Dusenbery v.

United States, 534 U.S. 161, 167 (2002) (Fifth Amendment’s Due Process Clause only protects

citizens against conduct of federal government officials, not state officials); see also Pena v.

Aldi, No. 3:19-cv-124(KAD), 2019 WL 2193465, at *5 (D. Conn. May 21, 2019) (same). Thus,

the plaintiff’s due process claims are cognizable only under the Due Process Clause of the

Fourteenth Amendment. Any Fifth Amendment due process claims are dismissed pursuant to 28

U.S.C. § 1915A(b)(1).

       B.      Procedural Due Process

       The plaintiff contends that his placement in the SRG Program violated his right to

procedural due process. In Wilkinson v. Austin, 545 U.S. 209 (2005), the Supreme Court

considered the process due inmates in connection with their classification and transfer to Ohio’s

highest security prison. Before any particular process is required, an inmate must demonstrate

that he has a protected liberty interest in avoiding the classification at issue. Id. at 221 (before

invoking procedural protections of the Due Process Clause, inmate must establish deprivation of

an interest in life, liberty, or property). The United States Constitution does not create a liberty

interest in avoiding transfer to more adverse conditions of confinement. Id. (citing Meachum v.

Fano, 427 U.S. 215, 225 (1976)).

       A liberty interest may arise under state regulations, but only if the restraint imposed

“while not exceeding the sentence in such an unexpected manner as to give rise to protection by

the Due Process Clause of its own force, nonetheless imposes atypical and significant hardship

on the inmate in relation to the ordinary incidents of prison life.” Id., at 222-23 (quoting Sandin

v. Conner, 515 U.S. 472, 483–484 (1995) (internal quotation marks omitted)). Thus, the Court

                                                   6
must consider the nature of the restrictions the plaintiff faced in the SRG Program and the

severity of those conditions in relation to the ordinary incidents of prison life, not any specific

procedural requirements in the prison directives. Id. at 223 (citing Sandin, 515 U.S. at 484).

       The Second Circuit has held that the Sandin analysis should be applied to determine

whether placement in non-punitive administrative segregation implicates a liberty interest. Arce

v. Walker, 139 F.3d 329, 334-35 (2d Cir. 1998). To determine whether conditions of segregated

confinement constitute an atypical and significant hardship, the district court should consider the

duration of the inmate’s confinement in segregation as well as the conditions of segregated

confinement. Palmer v. Richard, 364 F.3d 60, 64 (2d Cir. 2004).

       The plaintiff alleges that, because this is his second time in the SRG Program, he must

remain in the Program for two years before he can be considered for return to general population.

Doc. No.11 ¶ 18. He describes the conditions he was and is subjected to in Phases 2 and 3 of the

Program. The Second Circuit had held that confinement in segregation for more than 305 days

satisfied the Sandin standard. See Colon v. Howard, 215 F.3d 227, 231 (2d Cir. 2000) (citation

omitted). As the plaintiff alleges that he must remain in the SRG program for two years, the

Court will assume, for purposes of this review, that he has a protected liberty interest and

consider whether he was afforded all required process.

       In Hewitt v. Helms, 459 U.S. 460 (1983), the Supreme Court considered the process

required to place an inmate in administrative segregation. The inmate “must merely receive

some notice of the charges against him and an opportunity to present his views [either orally or

in writing] to the prison official charged with deciding whether to transfer him to administrative

segregation.” Id. at 476; see also Wilkinson, 545 U.S. at 229 (Hewitt sets forth the standard of

                                                  7
due process for transfer to administrative segregation as some notice of charges and opportunity

to be heard). The hearing, whether formal or informal, must occur within a reasonable time

following the inmate’s transfer to administrative segregation. Id. at 476 & n.8.

       The plaintiff alleges that he received one disciplinary report for self-mutilation and one

hearing on that disciplinary report. He did not receive a disciplinary report for SRG Affiliation

or a classification hearing to consider placement in the SRG Program. When he informed

Officer King of this fact, she merely stated that he could not receive two disciplinary reports for

the same action and proceeded with the hearing. ECF No. 11 at 19.

       Department of Correction Administrative Directive 6.14, Section 7(B)(4) provides that,

when an inmate receives a disciplinary report for the charge of SRG Affiliation, the disciplinary

hearing also serves as the classification hearing. Directive 6.14, available at

https://portal.ct.gov/DOC/AD.AD-Chapter-6. Otherwise, the Unit Administrator may initiate the

designation process by following the notice and hearing procedures set forth in Administrative

Directive 9.5, Code of Penal Discipline and Section 6 of Directive 6. Directive 6.14, Section

7(A). As the plaintiff alleges that he received no classification hearing, received no notice that

the disciplinary hearing would also be a classification hearing, and was not permitted to address

the classification issue, he states a plausible claim that he was not afforded procedural due

process in connection with his designation.

       In addition, the plaintiff is entitled to a meaningful periodic review of his placement.

These reviews are needed to ensure that segregated confinement is not pretextual. Hewitt v.

Helms, 459 U.S. 460, 477 n.9 (1983). “[A]dministrative segregation may not be used as a

pretext for indefinite confinement[, so] … periodic reviews [cannot be] a sham; the reviews must

                                                 8
be meaningful and not simply perfunctory.” Tavares v. Amato, 954 F. Supp. 2d 79, 96

(N.D.N.Y. 2013) (citations and internal quotation marks omitted). The plaintiff alleges that

Director Santiago conducted only perfunctory reviews, not checking any boxes on the forms and

providing the same boilerplate report with respect to all inmates. This allegation is sufficient to

state a plausible due process claim against Director Santiago for lack of meaningful reviews.

The procedural due process claims will proceed against defendants King and Santiago.

       C.      Substantive Due Process

       The plaintiff also characterizes his placement in the SRG Program as violating his right to

substantive due process. “[W]here another provision of the Constitution provides an explicit

textual source of constitutional protection, a court must assess a plaintiff’s claim under that

explicit provision and not the more generalized notion of substantive due process.” Kia P. v.

McIntyre, 235 F.3d 749, 757-58 (2d Cir. 2000) (quoting Conn v. Gabbert, 526 U.S. 286, 293

(1999) (internal quotation marks omitted)). If the plaintiff’s confinement in the SRG Program

were conscience-shocking, it would violate the Eighth Amendment. Thus, his claim should be

considered under the Eighth Amendment, not the Substantive Due Process Clause. See Smith v.

Annucci, No. 6:18-cv-6261 EAW, 2019 WL 539935, at *7-8 (W.D.N.Y. Feb. 11, 2019)

(rejecting substantive due process claim based on confinement in administrative segregation).

The substantive due process claim is dismissed pursuant to 28 U.S.C. § 1915A(b)(1).

       In addition, even if the Court were to consider the merits of the claim, it should be

dismissed. “Substantive due process protects individuals against government action that is

arbitrary, conscience-shocking, or oppressive in a constitutional sense … but not against

government action that is ‘incorrect or ill-advised.’” Lowrance v. Achtyl, 20 F.3d 529, 537 (2d

                                                  9
Cir. 1994) (internal citations omitted). “To establish a violation of substantive due process

rights, a plaintiff must demonstrate that the state action was ‘so egregious, so outrageous, that it

may fairly be said to shock the contemporary conscience.’” Okin v. Village of Cornwall-on-

Hudson Police Dep’t, 577 F.3d 415, 431 (2d Cir. 2009) (quoting City of Sacramento v. Lewis,

523 U.S. 833, 847 n.8 (1998)). In Sandin v. Conner, the Supreme Court provided only two

examples of conduct found sufficiently egregious: transfer to a mental hospital and the

involuntary administration of psychotropic drugs. Sandin, 515 U.S. at 479 n.4; see also Parson

v. Miller, No. 9:16-CV-167(DNH/CFH), 2018 WL 4233810, at * 10 (N.D.N.Y. May 25, 2018)

(“very few conditions of prison life are ‘shocking’ enough to violate a prisoner’s right to

substantive due process”) (internal quotation marks and citation omitted), report and

recommendation adopted, 2018 WL 4228427 (N.D.N.Y. Sept. 5, 2018).

       The plaintiff describes the conditions of his confinement in Phases 2 and 3 of the SRG

Program. Other courts have not considered such confinement sufficiently shocking to support a

substantive due process claim. See, e.g., Samms v. Fischer, No. 9:10-CV-349(CTS/GHL), 2011

WL 3876528, at *1, 9, 12 (N.D.N.Y. Mar. 25, 2011) (neither inmate’s administrative segregation

status for 22 months nor conditions of confinement alleged, including denial of congregate

religious services or classes, exercising one hour per day in small area, and denial of underwear

and socks, are sufficiently conscience-shocking or oppressive in constitutional sense), report and

recommendation adopted, 2011 WL 3876522 (N.D.N.Y. Aug. 31, 2011). Thus, the plaintiff’s

allegations do not support a substantive due process claim.

       D.      Warden Corsella

       The plaintiff asserts a claim against Warden Corsella for imposing harsh penalties on him

                                                 10
without articulating a reason. Warden Corsella is a supervisory official.

           To state a claim for supervisory liability, a plaintiff must establish that: (1) the
           defendant participated directly in the alleged constitutional violation, (2) the
           defendant, after being informed of the constitutional violation through a report or
           appeal, failed to remedy the wrong, (3) the defendant created a policy or custom
           under which the unconstitutional practices occurred, or allowed the continuance
           of such a policy or custom, (4) the defendant was grossly negligent in supervising
           subordinates who committed the wrongful acts, or (5) the defendant exhibited
           deliberate indifference … by failing to act on information indicating that
           unconstitutional acts were occurring.

Shaw v. Prindle, 661 F. App’x 16, 18 (2d Cir. 2016) (quoting Colon v. Coughlin, 58 F.3d 865,

873 (2d Cir. 1995)); see also Merriwether v. Coughlin, 879 F.2d 1037, 1048 (2d Cir. 1989) (to

impose supervisory liability prisoner must allege that official had actual or constructive notice of

unconstitutional practices and demonstrated gross negligence or deliberate indifference by failing

to act).

           The plaintiff does not mention Warden Corsella in his statement of facts. He alleges only

that Officer King found him guilty and recommended SRG placement and that Director Santiago

failed to conduct appropriate reviews. Absent any allegations supporting any of the possible

bases for supervisory liability, the claim against Warden Corsella is dismissed.

           E.     Lieutenant Alexander

           The plaintiff contends that Lieutenant Alexander issued a disciplinary report for self-

mutilation and placed him in RHU for the tattoos he received during his prior classification to the

SRG Program and conspired to place him in the SRG Program.

           The plaintiff alleges that Lieutenant Alexander should not have issued the disciplinary

report for self-mutilation and sent him to RHU because he had not been charged for having

tattoos since he was in SRG Program for the first time. The Court can discern no basis for a

                                                    11
claim against Lieutenant Alexander based on this allegation. The charge was not false, as the

plaintiff admits having tattoos. The plaintiff alleges that he received the disciplinary charge on

February 15, 2018 and attended the disciplinary hearing on February 22, 2018. Thus, he

remained in RHU at the instigation of Lieutenant Alexander for only 7 days. The plaintiff does

not describe the conditions in RHU. However, he has no constitutional right to avoid the more

restrictive housing conditions presumably associated with RHU placement for this short time.

See Sandin, 515 U.S. at 485-86 (more restrictive conditions for short period not

unconstitutional).

       The plaintiff also alleges that Lieutenant Alexander conspired to have him placed in the

SRG Program. He alleges only that Lieutenant Alexander commented that the plaintiff would

return to the SRG Program when he sent him to RHU. To prevail on a claim for conspiracy

under section 1983, the plaintiff must prove three elements: (1) the existence of an agreement

between two state actors or a state actor and a private party, (2) that the members of the

conspiracy acted in concert to inflict an unconstitutional injury on the plaintiff, and (3) an overt

act taken in furtherance of the conspiracy. Pangburn v. Culbertson, 200 F.3d 65, 72 (2d Cir.

1999). The plaintiff does not allege any facts to support the existence of an agreement to support

a conspiracy claim. His conspiracy claim is therefore dismissed.

       Further, under the doctrine of intracorporate conspiracy, “officers, agents and employees

of a single corporate or municipal entity are legally incapable of conspiring together.” Thus,

they cannot be liable for conspiracy. Blue v. City of New York, No. 16-CV-9990(VSB), 2018

WL 2561023, at *9 (S.D.N.Y. June 4, 2018) (citing Hartline v. Gallo, 546 F.3d 95, 99 n.3 (2d

Cir. 2008) (affirming application of intracorporate conspiracy doctrine in conspiracy claim under

                                                 12
42 U.S.C. § 1985(3))). Although the Second Circuit has not determined whether the

intracorporate conspiracy doctrine also applies to section 1983 conspiracy claims, district courts

considering the issue have ruled that the doctrine applies in section 1983 conspiracy cases as

well. Id, 2018 WL 2561023, at *9 n.10 (citing cases). As all defendants are correctional

officials, the plaintiff’s conspiracy claim is dismissed under the intracorporate conspiracy

doctrine as well. Accordingly, all claims against Lieutenant Alexander are dismissed pursuant to

28 U.S.C. § 1915A(b)(1).

       F.         Challenge to Directive

       Directive 6.14, section 19, provides that an inmate who is designated to the SRG Program

for a second time must complete all programs and remain discipline-free for two years before he

will be considered for removal from the SRG Program. The plaintiff contends that this policy is

harsh and unconstitutional.

       When considering the validity of a prison regulation, the court applies the four factors set

forth in Turner v. Safley, 482 U.S. 78 (1987). First, the court determines whether there is a

“valid, rational connection” between the regulation and the legitimate government interest put

forward to justify the regulation. Id. at 89. Second, the court must consider whether inmates

have an alternative means of exercising the right burdened by the regulation. Id. at 90. Third,

the court evaluates the impact accommodating the inmates’ right would have on correctional

officers, other inmates, and prison resources. Id. Fourth, and finally, the court considers how the

regulation compares to proposed alternatives. Id. See also Johnson v. Goord, 445 F.3d 532, 535

(2d Cir. 2006).

       At this stage of litigation, the defendants have not yet had an opportunity to address the

                                                13
plaintiff’s claims. Section 19 does not specify the government interest advanced by the two-year

requirement. Thus, the Court cannot properly evaluate this claim. The requirement does,

however, appear to be inconsistent with the requirement in section 9, that every inmate’s

designation as an SRG Member be reviewed at least every six months “to determine whether the

inmate should remain on this status.” Directive 6.14, section 9. If the plaintiff could not be

released from the SRG Program for two years, any periodic review during that time would not be

meaningful. See Taveras, 954 F. Supp. 2d at 96 (explaining that periodic reviews must be

meaningful and not perfunctory). The Court will consider a due process challenge to section 19

in conjunction with the due process challenge regarding periodic reviews.

       The plaintiff’s claim may also be viewed as an Eighth Amendment challenge to the

requirement that he remain in the SRG Program for two years. The Eighth Amendment

prohibition against cruel and unusual punishment includes a prohibition against inhumane

conditions of confinement. Phelps v. Kapnolas, 308 F.3d 180, 185 (2d Cir. 2002) (citing Farmer

v. Brennan, 511 U.S. 825, 828 (1994)). The standard for a conditions of confinement claim

contains both objective and subjective components. Objectively, “the prison officials’

transgression” must be “sufficiently serious.” Id. Subjectively, “the officials [must have] acted,

or omitted to act, with a ‘sufficiently culpable state of mind,’ i.e., with ‘deliberate indifference to

inmate health or safety.’” Id. (quoting Farmer, 511 U.S. at 834).

       “Under the objective element, while the Constitution ‘does not mandate comfortable

prisons,’ inmates may not be denied ‘the minimal civilized measure of life’s necessities.’” Alster

v. Goord, 745 F. Supp. 2d 317, 335 (S.D.N.Y. 2010) (quoting Rhodes v. Chapman, 452 U.S. 337,

347 (1981)). Prison officials, therefore, cannot “deprive inmates of their ‘basic human needs—

                                                  14
e.g., food, clothing, shelter, medical care, and reasonable safety.’” Id. (quoting Helling v.

McKinney, 509 U.S. 25, 32 (1993)). To determine whether a deprivation is sufficiently serious,

the court evaluates the conditions “in light of contemporary standards of decency.” Jabbar v.

Fischer, 683 F.3d 54, 57 (2d Cir. 2012) (citation and internal quotation marks omitted).

Conditions of confinement may be aggregated to rise to the level of a constitutional violation

“only when they have a mutually enforcing effect that produces the deprivation of a single,

identifiable human need such as food, warmth, or exercise.” Walker v. Schult, 717 F.3d 119, 125

(2d Cir. 2013) (quoting Wilson v. Seiter, 501 U.S. 294, 304 (1991) (internal quotation marks

omitted)).

       The plaintiff describes the following conditions in the SRG Program: inability to earn

good-time credit; ineligibility for parole, transitional supervision, or other re-entry programs;

restrictions on property; lack of hot water to prepare food purchased from the commissary;

limitation on commissary spending; confined to cell for 23 hours per day; only one hour of

outdoor recreation per weekday; no, or limited, indoor recreation; visits only from immediate

family; three showers per week; limited telephone calls; no access to books; no programming;

insufficient medical and mental health staff assigned to unit; no brush to clean toilet; and more

frequent cell searches. ECF No. 11 ¶¶ 21-39, 42-

       Although the conditions described may be harsh, they do not deprive the plaintiff of any

basic human need and, therefore, are not unconstitutional. In Pagan v. Dougherty, No. 3:18-cv-

1668(VLB), 2019 WL 2616975 (D. Conn. June 26, 2019), the court considered allegations that

the prisoner plaintiff was subjected to limitations on telephone use, visits from friends and

family, eligibility for parole, access to educational and vocational services, and showers. He also

                                                 15
was confined in his cell for 23 hours per day. The court concluded that these conditions did not

support an Eighth Amendment claim for inhumane conditions of confinement. Id. at *6 (citing

cases); see also Graham v. Perez, 121 F. Supp. 2d 317, 322-23 (S.D.N.Y. 2000) (finding no

serious deprivation resulting from limiting out-of-cell exercise, deprivation of job opportunities,

limiting location and content of meals, denying in-cell hot water and electrical outlets, providing

inadequate lighting, limiting recreation, limiting access to newspapers, and limiting personal

telephone calls).

       The plaintiff references more frequent cell searches. Prison cell searches are actionable

under the Eighth Amendment only if they lack any legitimate penological interest and are

intended solely to harass the inmate. See Davis v. Collado, No. 16-CV07139(KMK), 2018 WL

4757966, at *13 (S.D.N.Y. Sept. 30, 2018) (citing Jones v. Harris, 665 F. Supp. 2d 384, 395

(S.D.N.Y. 2009)). The plaintiff’s allegation that he was subjected to more frequent cell searches

than inmates in general population does not state an Eighth Amendment violation.

       The plaintiff also stated that there are too few medical and mental health staff members

assigned to the SRG unit. He alleges that medical staff see inmates only one day per week and

sometimes he cannot see medical staff. He has not, however, identified any serious medical need

that was not treated.

       As the plaintiff has not alleged facts suggesting that he was denied any basic human

needs, he fails to state a plausible Eighth Amendment claim.

       G.      State Law Claims

       The plaintiff also brings his due process claims under Article first, sections 8 and 9 of the

Connecticut Constitution. As explained below, these sections do not give rise to private rights of

                                                16
action and the Court declines to exercise supplemental jurisdiction over the state law claims.

        Article first, section 8 provides: “No person shall be … deprived of life, liberty or

property without due process of law….” Conn. Const. art. 1, § 8. The Connecticut Supreme

Court has not recognized a private right of action under Article first, section 8. See Gothberg v.

Town of Plainfield, 148 F. Supp. 3d 168, 187-88 (D. Conn. 2015) (declining to exercise

supplemental jurisdiction over state constitutional claim under Article first, section 8 because

decision to recognize private right of action under this section raises novel or complex issue of

state law); see also Doe v. Mastroloni, No. 3:14-cv-718(CSH), 2016 WL 593439, at *17 (D.

Conn. Feb. 1, 2016) (declining to exercise supplemental jurisdiction over state constitutional

claims, including violation of Article first, section 8 where state courts have declined to

recognize a private right of action) (citing cases). The Court declines to exercise supplemental

jurisdiction over the plaintiff’s claim for violation of Article first, section 8.

        Article First, section 9 provides that “[n]o person shall be arrested, detained or punished

except in cases clearly warranted by law.” As the provision references punishment, the plaintiff

appears to assume that it applies in this case. In Binette v. Sabo, 244 Conn. 23, 710 A.2d 688

(1998), the Connecticut Supreme Court recognized a private right of action under Article first,

sections 7 and 9 for illegal searches and seizures of a private home. The court cautioned,

however, that the holding “does not mean that a constitutional cause of action exists for every

violation of our state constitution. Id. at 47, 710 A.2d at 700.

        The Connecticut Supreme Court has not applied section 9 in the context of a prisoner

case relating to conditions of confinement and the Connecticut Superior Court had declined to do

so in at least one case. See Torres v. Armstrong, No. CV990427057S, 2001 WL 1178581, at *6

                                                   17
n.6 (Conn. Super. Ct. Sept. 6, 2001) (declining to recognize claim for damages under Article

first, section 9 for housing inmates with mental health problems in same protective custody unit

as plaintiff where plaintiff has not pursued remedies with claims commission or under federal

law). Absent clear authorization of a private right of action under these facts, the Court declines

to exercise supplemental jurisdiction over plaintiff’s claim. See 28 U.S.C. § 1367(c)(1) (“The

district courts may decline to exercise supplemental jurisdiction over a claim” that “raises a

novel or complex issue of State law….”).

III.   Conclusion

       All federal claims against defendants Alexander and Corsella, the federal substantive due

process claim, and any Eighth Amendment claim are DISMISSED pursuant to 28 U.S.C. §

1915A(b)(1). The Court declines to exercise supplemental jurisdiction over the plaintiff’s state

constitutional claims. The case will proceed on the Fourteenth Amendment claim for denial of

procedural due process against defendants King and Santiago, including the due process

challenge to Directive 6.14, section 19.

       The Court enters the following orders:

       (1)     The Clerk shall contact the Department of Correction Office of Legal Affairs to

ascertain the service or current work address for defendants King and Santiago, mail a waiver of

service of process request packet containing the Complaint to them at the addresses provided

within twenty-one (21) days of this Order, and report to the court on the status of the waiver

requests on the thirty-fifth day after mailing. If either defendant fails to return the waiver

request, the Clerk shall make arrangements for in-person service by the U.S. Marshals Service on



                                                 18
the defendant in his or her individual capacity and the defendant shall be required to pay the

costs of such service in accordance with Federal Rule of Civil Procedure 4(d).

       (2)     The Clerk shall prepare a summons form and send an official capacity service

packet to the U.S. Marshal Service. The U.S. Marshal is directed to effect service of the

Complaint on defendants King and Santiago in their official capacities at the Office of the

Attorney General, 55 Elm Street, Hartford, CT 06141, within twenty-one (21) days from the

date of this order and to file a return of service within thirty (30) days from the date of this order.

       (3)     The Clerk shall send the plaintiff a copy of this Order.

       (4)     The Clerk shall send a courtesy copy of the Complaint and this Order to the

Connecticut Attorney General and the Department of Correction Office of Legal Affairs.

       (5)     The defendants shall file their response to the complaint, either an answer or

motion to dismiss, within sixty (60) days from the date the waiver form is sent. If they choose to

file an answer, they shall admit or deny the allegations and respond to the cognizable claims

recited above. They also may include all additional defenses permitted by the Federal Rules.

       (6)     Discovery, pursuant to Federal Rules of Civil Procedure 26 through 37, shall be

completed within seven months (210 days) from the date of this order. Discovery requests need

not be filed with the court.

       (7)     All motions for summary judgment shall be filed within eight months (240 days)

from the date of this order.

       (8)     Pursuant to Local Civil Rule 7(a), a nonmoving party must respond to a

dispositive motion within twenty-one (21) days of the date the motion was filed. If no response

is filed, or the response is not timely, the dispositive motion can be granted absent objection.

                                                  19
       (9)      If the plaintiff changes his address at any time during the litigation of this case,

Local Court Rule 83.1(c)2 provides that the plaintiff MUST notify the court. Failure to do so

can result in the dismissal of the case. The plaintiff must give notice of a new address even if he

is incarcerated. The plaintiff should write PLEASE NOTE MY NEW ADDRESS on the notice.

It is not enough to just put the new address on a letter without indicating that it is a new address.

If the plaintiff has more than one pending case, he should indicate all the case numbers in the

notification of change of address. The plaintiff should also notify the defendant or the attorney

for the defendant of his new address.

       (10)     The plaintiff shall utilize the Prisoner Efiling Program when filing documents

with the court. The plaintiff is advised that the Program may be used only to file documents with

the court. Local court rules provide that discovery requests are not filed with the court. D.

Conn. L. Civ. R. 5(f). Therefore, discovery requests must be served on defendants’ counsel by

regular mail.

       (11)     The Clerk shall immediately enter the Standing Order Re: Initial Disclosures

concerning cases initiated by self-represented inmates and shall send a copy to the plaintiff.

       SO ORDERED this 18th day of October 2019 at Hartford, Connecticut.



                                                      /s/
                                               Michael P. Shea
                                               United States District Judge




                                                  20
